Citation Nr: 9931351	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  99-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for polycystic kidney 
disease.  

2. Entitlement to a compensable rating for hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from January 1991 to 
October 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1998 rating decision 
in which the RO, among other things, denied the veteran's 
claim of service connection for polycystic kidney disease.  
The veteran filed an NOD in June 1998, and an SOC was issued 
by the RO in July 1998.  The veteran filed a substantive 
appeal in May 1999.  In August 1999, the veteran testified 
before the undersigned Member of the Board during a 
Videoconference Hearing.  

The Board notes in addition that, following the rating 
decision on appeal, the veteran's NOD included the issue of 
service connection for vascular headaches.  The veteran's SOC 
also included this issue.  However, in his substantive 
appeal, the veteran did not list vascular headaches as an 
issue on appeal, and, during his Video Conference Hearing, he 
confirmed that he was continuing his appeal as to only the 
issues of polycystic kidney disease and hypertension.  
Therefore, service connection for vascular headaches is not 
an issue before us at this time.  

Furthermore, the Board notes in passing that, in July 1999, 
the Board received a statement from The American Legion 
asking that it be removed as the veteran's accredited 
representative in his appeal.  The American Legion's motion 
was granted by the Board in August 1999.  During his Video 
Conference Hearing, the veteran confirmed that The American 
Legion was no longer his representative, and that he would 
proceed on his own without the assistance of a 
representative.  


FINDINGS OF FACT

1. The veteran was first diagnosed with polycystic kidney 
disease in May 1992, during active military service. 

2. Although polycystic kidney disease is a familial/genetic 
type of disorder, there is no evidence that it was 
manifested prior to service.

3. VA medical examination in December 1997 indicates the 
continuing presence of the disorder.


CONCLUSION OF LAW

1. The claim of entitlement to service connection for 
polycystic kidney disease is well grounded.  38 U.S.C.A. 
§§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was diagnosed with a kidney disorder in issue in May 
1992, following a renal ultrasound.  A consultation report, 
dated in June 1996, described the disease as autosomal 
dominant polycystic kidney disease.  The veteran's mother was 
noted as the only known relative with the disorder, having 
been diagnosed in 1990.  The report also indicated that the 
veteran had been informed that any children which he might 
father had a 50% chance of developing the disease.  During a 
Medical Evaluation Board (MEB) proceeding in July 1997, a 
military doctor reported that he and another physician 
believed the veteran's polycystic kidney disease had existed 
prior to his military service.  

In October 1997, the veteran submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he filed a claim seeking service connection for, 
among other things, polycystic kidney disease.  

In December 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had been 
diagnosed with hypertension in April 1992 and that, during a 
work-up for the disorder, he was also discovered to have 
bilateral polycystic kidneys.  The examiner's diagnosis 
included polycystic kidney disease.  

In August 1999, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  The 
veteran reiterated his previously made contentions with 
respect to polycystic kidney disease, noting that, while he 
did have a genetic predisposition for the disease, he had 
evidenced no symptoms at the time of entrance into service, 
and that the disease had been first diagnosed during service.   

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See Morton v. West, 12 Vet.App. 477, 480 (1999), confirming 
that the duty to assist is conditional upon the submission of 
a well-grounded claim.

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b) (1999).

Under 38 U.S.C.A. § 1111 (West 1991) and 38 C.F.R. § 3.304(b) 
(1999), the presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disease existed 
prior to service.  See Junstrom v. Brown, 6 Vet.App. 264, 266 
(1994); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
burden of proof is on VA to rebut the presumption with a 
finding that there is clear and unmistakable evidence that a 
disorder existed prior to service and that the condition was 
not aggravated by service.  In determining the time of 
inception of a disorder, the applicable regulation requires 
that the following are to be considered: "medical judgment" 
considered with "accepted medical principles," history with 
"regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease," and a "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (1999).

With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet.App. 466, 468 
(1995). However, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); Browder v. Brown, 5 
Vet.App. 268, 271 (1993).  See also Maxson v. West, 12 
Vet.App. 453, 459-60 (1999) (where the record does not show 
permanent increase in disability during service, presumption 
of aggravation is not for application).

In VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (July 18, 1990), the 
VA General Counsel held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental, or familial origin if the evidence as a whole 
establishes that the condition in question was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  In that opinion, the General Counsel held that 
polycystic kidney disease was considered by medical 
authorities to be of familial (or hereditary) origin.  The 
General Counsel also noted that, in the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) two familial diseases, sickle 
cell anemia and Huntington's chorea, had been included for 
rating purposes under Diagnostic Codes 7714 and 8106, 
respectively.  See also VAOPGCPREC 67-90, 55 Fed Reg. 43,253 
(July 18, 1990).

A review of the veteran's service medical records discloses 
that he was first diagnosed with polycystic kidney disease in 
May 1992.  During a July 1997 MEB proceeding, a military 
physician noted that he and another reviewing physician 
believed the veteran's polycystic kidney disease had existed 
prior to service, although no factual basis for this opinion 
was given.  As the Court of Appeals for Veterans Claims has 
held, a veteran is presumed to have been sound upon entry 
into service, unless there is "contemporaneous clinical 
evidence or recorded history" to the contrary in the record.  
"A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller v. 
West, 11 Vet.App. 345, 348 (1998).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
In this instance, we believe the medical evidence is 
inadequate for us to reach a final decision.

Reference to a medical treatise discloses that, as noted by 
the physicians in service, "[p]olycystic kidney disease is 
familial (autosomal dominant) . . . .  Cases of polycystic 
disease are discovered during the investigation of 
hypertension, by diagnostic study in patients with 
pyelonephritis or hematuria, or by investigating the families 
of patients with polycystic disease. . . . Although the 
disease may become symptomatic in childhood or early adult 
life, it usually is discovered in the fourth or fifth 
decades."  Krupp and Chatton (editors), Current Medical 
Diagnosis and Treatment - 1981, at 545.

The Board is cognizant that the evidence of record reflects 
no indication that the veteran ever experienced any symptoms 
of polycystic kidney disease prior to its diagnosis in 
service.  On the other hand, as the veteran acknowledged at 
his hearing, he did have a genetic predisposition for the 
disease.  The RO denied service connection on the basis that 
"polycystic kidneys existed prior to service."  This 
conclusion appears to have been based upon the opinions of 
the physicians on the Medical Evaluation Board in service.  
We believe, based upon the familial/genetic nature of the 
disorder, that pre-service existence is reasonable to 
conclude.  However, the analysis does not stop there.  As 
noted above, the law provides that aggravation of a pre-
existing condition will support a grant of service connection 
if it underwent a permanent increase in severity during 
service which is beyond its natural progress.

Because the RO did not address the issues of whether the 
veteran's polycystic kidney disease underwent a permanent 
increase in severity during service, whether the 
symptomatology in service merely constituted a temporary 
flare-up of the disorder, or whether the in-service 
symptomatology reflected the natural progress of the 
disorder, the Board concludes that this claim is well 
grounded and should not be denied.  However, because we are 
not competent to determine those issues without medical 
evidence, further development of the claim is needed before a 
final decision on the merits is rendered.  See Monroe v. 
Brown, 4 Vet.App. 513, 515 (1993) ("when a disease is of a 
congenital nature, . . . guidance from medical authorities 
may be necessary regarding the actual time of inception").

ORDER

The claim of entitlement to service connection for polycystic 
kidney disease is well grounded.  To this extent only, the 
appeal is granted.  


REMAND

I.  Polycystic kidney disease

With regard to the issue of service connection for polycystic 
kidney disease, as discussed above, the record is deficient 
as to medical evidence establishing whether the disorder was 
aggravated during the veteran's active military service.  

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Accordingly, the 
veteran should undergo a medical examination to ascertain his 
current level of symptomatology due to his polycystic kidney 
disease, and to determine, based upon a review of the medical 
records, whether the disorder underwent a permanent increase 
in disability during service which reflected other than the 
natural progress of the condtion.

II.  Hypertension

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected hypertension is more severe than previously 
evaluated.  See Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the evidence reflects that, in Reports of Medical 
Examination, dated in October 1985 and October 1989 
(apparently conducted with respect to his active-duty-for-
training status), the veteran's blood pressure was reported 
as 110/70 and 120/80 (systolic/diastolic), respectively.  A 
chronological listing of recorded blood pressure readings 
during the veteran's active service period, beginning in 
1991, is as follows:

1991
July, 126/80 and 120/82; October, 140/84; November, 
140/74; December, 120/76.  
1992
January, 132/86; February 150/108; April, 180/84 
(diagnosis of hypertension made - begin medication); 
June, 142/86; July, 160/104 and 160/92; September, 
150/100; October, 130/90.  
1993
February, (five-day check) highest systolic: 140/80 and 
highest diastolic: 130/86; April, 124/82; August, 
120/80; October, 122/60.  

1994
February, 138/72; October, 121/76 and 134/61.  
1995
March, 158/84; June, 138/94 and 156/92 and 159/72; 
August, 156/79 and 140/57; September, 132/72; December, 
128/94.  
1996
May, 144/90 and 144/88 and 120/80; June, 132/88; 
September, 142/78; October, 150/100, (five-day check) 
160/108, 140/96, 140/88, 138/90, 130/78, and 130/90; 
November, (five-day check) 132/80, 130/78, 128/72, 
142/88, 138/82, and 134/72.  
1997
April, (five-day check) 138/65, 146/94, 146/92, 130/70, 
130/68; September, 140/82; October, 151/65.  

In addition, an undated five-day blood pressure check report 
noted readings of 145/80, 130/90, 200/110, 130/100, 150/100.  
Furthermore, an undated treatment record noted an additional 
reading of 140/80.  During a medical examination in January 
1997, the veteran's blood pressure was reported as 112/68.  

In December 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had been 
diagnosed with hypertension in April 1992.  It was also 
reported that the veteran's blood pressure was controlled on 
Lisinopril, initially at 5 mg a day, and that, for the 
previous several months, the dosage had been increased to 10 
mg a day, with fair control of the veteran's blood pressure.  
On clinical evaluation, the veteran's blood pressure was 
reported as 140/78 sitting, and 130/70 lying down and 
standing.  The examiner's diagnosis noted hypertension.  

In an April 1998 rating decision, the veteran was granted 
service connection for hypertension, and assigned a 
noncompensable (0 percent) rating.  

In June 1998, the veteran filed an NOD with respect to the 
RO's rating decision, and, in a subsequent VA Form 9 (Appeal 
to the Board of Veterans' Appeals), dated in April 1999, he 
contended that his hypertension required continuous 
medication and that the disease had evidenced a documented 
history of diastolic blood pressure readings of predominantly 
100 mm or more.  In addition, he submitted duplicate copies 
of his service medical records, as well as an unconsidered 
copy of a service medical record noting a five-day blood 
pressure check in May 1992.  Blood pressure readings of 
200/110, 180/108, 154/100, 178/104, and 190/110 were 
recorded.  

In August 1999, the veteran testified before the undersigned 
Member of the Board during a Videoconference Hearing.  The 
veteran reiterated his previously made contentions regarding 
a history of diastolic blood pressure readings of 100 mm or 
more.  He also noted that he was taking Sinapril, 10 
milligrams a day.  

The Board notes that the veteran filed his claim for service 
connection for hypertension in October 1997.  Subsequently, 
substantive changes were made by regulatory amendments to the 
schedular criteria for evaluating diseases of the arteries 
and veins, as set forth in 38 C.F.R. § 4.104.  See 62 Fed. 
Reg. 65,207-65,244 (1997).  These changes became effective on 
January 12, 1998.  See 38 C.F.R. § 4.104 (1999).  The Court 
of Appeals for Veterans Claims has held that, where the law 
or regulations change after a claim has been filed or 
reopened before the judicial appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 312 (1991).  In 
reviewing the evidence of record, particularly the July 1998 
SOC, we are aware that the RO evaluated the veteran with 
respect to the revised rating criteria under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999), but does not appear to 
have considered the old rating criteria, in effect prior to 
January 12, 1998.  

In view of the aforementioned, the Board finds that the 
veteran's claim must be remanded to the RO so that it may 
have first review of the claim for a compensable rating for 
hypertension under the old regulations in effect prior to 
January 12, 1998, in order to prevent prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  We 
recognize that this Remand places an additional burden upon 
the RO, but we are constrained to do so, for the reasons 
expressed above.

Thus, this matter is remanded to the RO so that the veteran 
may be afforded full consideration of the applicability of 
the provisions of both the old and the new rating criteria 
for evaluating his service-connected hypertension.  Moreover, 
since an examination is needed for the service-connection 
issue which is also being remanded, and since the veteran's 
blood pressure has not been evaluated in some time, we 
believe it would be advantageous to re-examine the veteran 
for his hypertension.



In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1. The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have recently 
treated the veteran for hypertension and/or 
polycystic kidney disease since his 
December 1997 VA examination.  The RO 
should request that the veteran furnish 
signed authorizations for release to the VA 
of medical records in connection with each 
non-VA source identified.  The RO should 
attempt to obtain any such treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the claims 
folder.  

2. The RO should then schedule the veteran for 
a VA medical examination.  The claims 
folder, including a copy of this Remand, 
must be available for review by the 
examiner.  The physician should determine 
the nature of the veteran's polycystic 
kidney disease and provide a discussion of 
the development and history of the 
disorder.  In addition, with consideration 
of the fact that polycystic kidney disease 
was first detected during service, the 
examiner should render an opinion as to the 
likelihood that the in-service 
manifestation represented a permanent 
increase in the severity of the disorder 
and, if so, whether that increase was due 
to the natural progression of the disease.  
A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided.

3. Thereafter, the RO should take adjudicative 
action on the veteran's claim of service 
connection for polycystic kidney disease.

4. In addition, the veteran should undergo a 
VA medical examination to assess the 
current status of his service-connected 
hypertension. The claims folder, including 
a copy of this Remand, must be available 
for review by the examiner.

5. Thereafter, the RO should take adjudicative 
action on the veteran's claim for a 
compensable evaluation for hypertension.  
The old rating criteria, as well as the new 
rating criteria for hypertension must be 
considered, and the version of the 
regulations which is most favorable to the 
veteran's claim must be applied.  See 
Karnas v. Derwinski, 1 Vet.App 308 (1991).  

6. If any benefit sought is denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC) 
notifying him of all the pertinent laws and 
regulations used in the adjudication of his 
claim.  The supplemental statement of the 
case should also address both the old and 
the new rating criteria for evaluating the 
veteran's hypertension.  

7. After the veteran has been given an 
opportunity to respond to the SSOC, the 
claims folder shall be returned to the 
Board for further appellate review.  No 
action is required of the veteran until he 
receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

